UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-19195 AMERICAN MEDICAL TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-2905258 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5655 Bear Lane, Corpus Christi, Texas 78405 (Address of Principal Executive Offices) (zip code) Registrant’s Telephone Number, Including Area Code: (361)289-1145 Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report: Not Applicable Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.
